Name: Council Regulation (EEC) No 2610/86 of 19 August 1986 repealing Regulation (EEC) No 3068/85 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  America
 Date Published: nan

 No L 235/38 21 . 8 . 86Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2610/86 of 19 August 1986 repealing Regulation (EEC) No 3068/85 suspending tariff concessions and increa ­ sing duties under the Common Customs Tariff with regard to certain products originating in the United States of America 1 such examination and without prejudice to its outcome, unilateral measures on both sides should be repealed ; Whereas Regulation (EEC) No 3068/85 should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3068/85 is hereby repealed. Article 2 &lt; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas by Regulation (EEC) No 3068/85 (') the Council suspended tariff concessions and increased duties under the Common Customs Tariff with regard to certain products originating in the United States of America in order to offset the unilateral measures taken by the United States of America with regard to imports of pasta products from the Community ; Whereas negotiations recently took place , the outcome of which must be submitted for examination by the compe ­ tent authorities of both sides ; whereas, however, pending This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1986 . For the Council The President G. HOWE (') OJ No L 292, 2 . 11 . 1985, p. .